Honorable Gee. II. SheDDard
ComptrolleFof Public‘bccounts
Austin, Texas
Dear Sir:               Opinion No. O.-l099
                        Re: Is the $50 .OO pald in by‘manu'fac-
                             turers of headlighting equipment
                             for each hsadlight~~devicesub-
                             mitted appropriated for the use
                             of the Unlverslty of Texas
       Your request for the opinlon.of~thls departmetito&the
question of whether or not'the $50.00 .paid in by manufadturers
of h&iidllghtingequipment for each headlight device submitted
for approval Is appropriated for the use and beriefitof the
University of Texas in testing the headlight equipment has
been received.
       As you point out in'youtiletter of July 8, this find
     lntb 6xistence Under an act ijfthe Leglelatu*e'~in1925
ccliue
and is codified in Vernon's Annotated TtixasStatutes iihlegts-
latfon under Article 6701, SectLon_.
                                   5 reading as follows:

       'Any person; fflrmor 'dotiporation
                                        may submft
    to the State Highway Cotilssion a lens; reflector
    or headlight control device intended to make a
    tieadllghtcomply vith the provlsions of this Act,
    and make application that the same be tested as
    to conformXt:tg
                  with the requirements of this Act.
    Upon such'~appl.lcation
                          being made, the State Hlgh-
    way Commlsslon shall, upon notice to the applicant,
    submit such lens, reflector or headlight control
    device to the testing agency as herein designated
    with the request that such device be tested as tb
    conformity with the requirements of this Act. Each
    such applicant shall, upon the filing of his appli-
    cation, pay to the State Highway Coimnissiona fee
    of fifty dollars. All such fees shall be paid by
    th8 State Highway Commission into the State Trea-
    sury, and they shall be deposited In a fund to be
    known as the Highway Light Test Fund, and the State
    Treasurer shall keep such fund separate. The mon-
    eys in such fund; or so much of them as may be
    necessary, shall be used to meet the expense of
Hon. Geo. H. Sheppard, page 2         O-1099


    the tests as herein provided, and for such use
    they are hereby~appropriated, and the balance
    thereof, If any, shall be paid into the State High-
    way Fund. Moneys in the Highway Light Test Fund
    shall'be spent under the directlon of the State
    Highway Commlsslon, and may be spent only to de-
    fray the expenses of testing by the testing agency
    herein provided for."
This Section Constitutes a valid appropriation, but of course,
it was effective for two years only.'~Constitution of Texas,
Art. VIII, Section 6. Atkins vs. State Highway Department,
201 S.W. 226.
       Your letter states that the question arises as to
whether the general approprlat1on appropriating money for th8~
HIghway Department also makes a specific appropriation fdr'the
use of this Highway Light Text Fund for the Us.8.Of-theUnlver-
sity~of T8XaS. In an opfnlon dated May 3, 1938',to-.Hon.
Julian Montgomery, State HIghway Department, Assistant Atto@
ney Gen8ralW.B'. Pope held'that the duty of supervlslng 'and
approving lenses-and reflectors under.ArtLcle 6701 had b-88i----
~traiisferredtotheDepartment of Public Safety atthe~t%me'th4t
department vas'created by act."ofthe Legislamre. Upon inv-es-
tigationof-the departmental appropriations mad8 by tti8&5th
                                                     6ipp6arsm
LegIsIature; we fir&that. non epeclfic~~appro'prlation
lh shy bill for th8 use of-this'Highway LLight~Test Fund.--It
Is ther8forethe opinfon of~'thF‘s:department that the mdney
paId into-this find-isnot now appropriated for ~tb8 use of
the University of Texas In testing the headlight equipment.
                                Yours very truly
                           ATTORNEYGENERAL     OF TEKAS

                                By s/Ross Carlton
                                     Ross Carlton
                                     Assistant
RC:jm:wc
APPROVED J-t%26, 1939
s/W. F. Moore
FIRST ASSISTANT
ATTORREY GERERAL
Approved Opinion Committee By s/TDR Chairman